

116 S3111 IS: Brokered Deposit Affiliate-Subsidiary Modernization Act of 2019
U.S. Senate
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3111IN THE SENATE OF THE UNITED STATESDecember 19, 2019Mr. Perdue (for himself, Mr. Jones, and Mr. Moran) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo amend the Federal Deposit Insurance Act to exclude affiliates and subsidiaries of insured
			 depository institutions from the definition of deposit broker, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Brokered Deposit Affiliate-Subsidiary Modernization Act of 2019.
 2.Brokered depositsSection 29(g) of the Federal Deposit Insurance Act (12 U.S.C. 1831f(g)) is amended— (1)in paragraph (2)—
 (A)in subparagraph (A), by inserting or any affiliate or subsidiary of that insured depository institution, after an insured depository institution,; and (B)in subparagraph (B), by inserting or any affiliate or subsidiary of the insured depository institution, after an insured depository institution,; and
 (2)by striking paragraph (4) and inserting the following:  (4)EmployeeFor purposes of this subsection, the term employee—
 (A)means an individual who receives compensation in any form from— (i)an insured depository institution; or
 (ii)any affiliate or subsidiary of an insured depository institution; and
 (B)includes a registered representative of a broker or dealer that is an affiliate or subsidiary of an insured depository institution..